oO Oo N DO oO FP WwW DY =|

Nh DP PO HN NM PPO NM NM NO | & = = Ss Ss Ss Ss a
Oo NN OO oO fF W NY | FD HO DB N DOD Oa KBP WO NYO | OC

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
JOSEPH GARCIA, Case No. SACV 18-1638-AG (JEM)
Petitioner,
JUDGMENT
V.

J. GASTELO, Warden,

Respondent.

eee OOOO eer

 

In accordance with the Order Accepting Findings and Recommendations of United
States Magistrate Judge filed concurrently herewith,

IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.

DATED: November 9, 2019 C On

ANDREW J. GUILFORD
UNITED STATES DISTRICT JUDGE

 

 
